Exhibit 99.1 Advanced Vision Research, Inc. Consolidated Financial Statements Year Ended December 31, 2010 The report accompanying these financial statements was issued by BDO USA, LLP, a Delaware limited liability partnership and the U.S. member of BDO International Limited, a UK company limited by guarantee. Advanced Vision Research, Inc. Contents Independent Auditors' Report 3 Consolidated Financial Statements: Balance Sheet as of December 31, 2010 4 Statement of Operations and Retained Earnings for the Year Ended December 31, 2010 5 Statement of Cash Flows for the Year Ended December 31, 2010 6 Notes to Consolidated Financial Statements 7-20 Tel: 617-422-0700 Fax: 617-422-0909 www.bdo.com 100 High Street, Suite 900 Boston, MA 02110-1745 Independent Auditors’ Report To the Board of Directors and Stockholders of Advanced Vision Research, Inc. Woburn, Massachusetts We have audited the accompanying consolidated balance sheet of Advanced Vision Research, Inc. (the “Company”) as of December31, 2010, and the related consolidated statements of operations and retained earnings, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Advanced Vision Research, Inc. at December31, 2010, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. May 2, 2011 (except with respect to the matter discussed in Note 1 as to which the date is May 3, 2011) 3 Advanced Vision Research, Inc. Balance Sheet December 31, Current Assets: Cash $ Accounts receivable, net of allowance of $56,000 Inventories, net Prepaid expenses Assets of discontinued operations Total Current Assets Property and Equipment, net Other Assets: Security deposit Amortizable intangible assets Deferred tax asset Total Other Assets Total Assets $ Liabilities and Stockholders’ Equity Current Liabilities: Line of credit $ Accounts payable Accrued expenses Advance from an officer/stockholder Allowance for returns and promotions Accrued income taxes Total Current Liabilities Deferred Rent Commitments and Contingencies (Note 7) Stockholders' Equity: Class A voting stock, par value $1.00; 150,000 shares authorized, 100 shares issued and outstanding Class B non-voting stock, par value $1.00; 150,000 shares authorized, 100 shares issued and outstanding Additional paid-in capital Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ See accompanying notes to consolidated financial statements. 4 Advanced Vision Research, Inc. Statement of Operations and Retained Earnings Year Ended December 31, Revenues: Net product revenue (Note 2) $ Royalty revenue Total Revenue Cost of Product Revenue Gross Profit Selling, General and Administrative Loss From Continuing Operations ) Other Income (Expense): Other income (expense) Interest expense ) Interest expense, related party ) Total Other Income (Expense) ) Loss From Continuing Operations Before Income Tax Expense ) Income Tax Benefit ) Loss From Continuing Operations ) Loss From Operations of Discontinued Rx Division, net of tax benefit ) Net Loss ) Beginning Retained Earnings Distributions ) Ending Retained Earnings $ See accompanying notes to consolidated financial statements. 5 Advanced Vision Research, Inc. Statement of Cash Flows Year Ended December 31, Cash Flow From Operating Activities Net loss from continuing operations $ ) Net loss from discontinued operation ) Adjustments to reconcile net (loss) income to net cash provided by discontinued operations: Adjustments to reconcile loss to net cash provided by operating activities Depreciation Amortization Recovery of bad debts ) Deferred taxes ) Reserve for returns Changes in operating assets and liabilities: Accounts receivable, net Life insurance receivable Inventory Prepaid expenses ) Prepaid taxes Security deposit Accounts payable and accrued expenses Deferred rent ) Accrued tax Net cash provided by operating activities Cash Flows From Investing Activities Acquisition of property and equipment ) Net cash used in investing activities ) Cash Flows From Financing Activities Change in line of credit ) Principal repayment of loan payable ) Distributions ) Net cash used in financing activities ) Net Decrease in Cash ) Cash, beginning of year Cash, ending of year $ See accompanying notes to consolidated financial statements. 6 Advanced Vision Research, Inc. Notes to Consolidated Financial Statements 1.Nature of Business Advanced Vision Research, Inc. and subsidiary (the “Company” or “AVR”) headquartered in Woburn, Massachusetts, is an over-the-counter (“OTC”) branded, consumer packaged goods (“CPG”) company that develops and markets science-driven eye care products under the TheraTears® and MacuTrition® brand names. Specifically, TheraTears® products were developed to address the underlying causes of dry eye. These products include drops for dry eye, nutritional supplements for eye comfort, and an effective eyelid cleanser. MacuTrition® is an AREDS-2 class nutritional supplement providing benefits for people at risk for macular degeneration and diabetic retinopathy. The Company markets eight products in the United States (“U.S.”) through retailers such as Wal-Mart, CVS, Walgreens, Duane Reade, Rite Aid, Target and other nationally known retailers, as well as through institutional vendors and the Company’s online store. The Company’s products are also sold internationally. The Company initiated a plan to sellits Nutridox product line (“Nutridox”) during 2009.Nutridox began to be developed during 2007 and had its initial sales in 2008.During 2008 and 2009, the Company realized that Nutridox was not viable and therefore initiated a plan to sell it in October of 2009.To date the efforts to sell have not been successful.While management continues to be willing to sell, they have also begun steps to minimize the cash impact of these operations on the overall operations of the Company.As a result of this plan the Company has presented the operations of Nutridox as discontinued operations in the accompanying consolidated financial statements (see Note 13). In June 2010, the Company formed a subsidiary, Advanced Vision Pharmaceuticals, LLC (“AVP”).In connection with its formation the Company transferred all assets and rights related to its prescription business to that subsidiary.In addition, an executive of AVP was granted a restricted 2.5% interest in AVP at the same time. The value of this interest was determined by management to be immaterial. The Company is subject to a number of risks inherent to companies in a similar stage of development.These risks include, but are not limited to, significant competition, dependence on key individuals, limited financial resources, and failure to effectively manage changes in its business environment. OnApril 1, 2011 the shareholders of the Company entered intoa letter of intent to sell all its stock to Akorn, Inc. for approximately $26,000,000 in cash. The letter of intent was subject to customary closing requirements.The transaction closed on May3, 2011. 2.Summary of Significant Accounting Policies Accounting Standards References In July 2009, the Financial Accounting Standards Board (“FASB”) completed a revision of non-governmental U.S. generally accepted accounting principles (“GAAP”) into a single authoritative source and issued a codification of accounting rules and references.Authoritative standards included in the codification are designated by their Accounting Standards Codification (“ASC”) topical reference, and revised standards are designated as Accounting Standard Updates (“ASU”), with a year and assigned sequence number.The codification effort, while not creating or changing accounting rules, changed how users would cite accounting regulations.Citations in consolidated financial statements must identify the sections within the new codification.The Company is complying with the new codification standards. 7 Advanced Vision Research, Inc. Notes to Consolidated Financial Statements Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of expenses during the reporting period.Significant estimates made by management include; sales returns and allowances, coupon reserve and inventory obsolescence.Actual results could differ from those estimates. Cash The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash.The Company did not have balances in excess of federally insured limits as of December 31, 2010. Accounts Receivable The Company carries its accounts receivable at fair value less an allowance for doubtful accounts and cash discounts.On a periodic basis, the Company evaluates its accounts receivable and establishes an allowance for doubtful accounts, when deemed necessary, based on historic write-offs and collections and current credit conditions. Accounts receivable is net of an allowance at December 31, 2010 of $56,000. Inventories Inventories are stated at the lower of cost or market and include the cost of materials, labor and manufacturing overhead. Cost is determined using the first-in, first-out (FIFO) method (average basis). The Company makes adjustments to reduce the cost of inventory to its net realizable value, if required, for estimated excess and obsolete inventories. Inventories at December 31, 2010 consisted mainly of finished goods. The Company establishes inventory reserves when conditions exist that suggest that inventory may be in excess of anticipated demand, or has a remaining shelf life too short to be commercially viable based on projected sales activity. The Company regularly evaluates the ability to realize the value of inventory based on a combination of factors, including historical usage rates, forecasted sales or usage, and product expiration dates. Assumptions used in determining management’s estimates of future product demand may prove to be incorrect; in which case the provision required for excess and obsolete inventory would have to be adjusted in the future. Although the Company performs a detailed review of its forecasts of future product demand, any significant unanticipated changes in demand could have a significant impact on the value of the Company’s inventory and reported operating results.The Company has reserves for inventory of approximately $1,131,000 at December 31, 2010. 8 Advanced Vision Research, Inc. Notes to Consolidated Financial Statements The Company purchases substantially all of its products from a small number of suppliers.Unexpected disruption of these sources of supply could have an adverse effect on the business in the short-term depending upon the related inventory position and on the shipping requirements at that time.However, the Company believes that alternative suppliers for its products are available and could be utilized within several months. Property and Equipment Property and equipment are stated at historical cost and depreciated using the straight-line method over the estimated useful lives of the respective assets. Expenditures for maintenance and repairs are charged to expense as incurred.Leasehold improvements are amortized over the lesser of their estimated useful life or the life of the lease. The major classes and estimated useful lives of property and equipment are as follows: Estimated Useful Lives Furniture and fixtures $ 3 - 7 years Office and computer equipment 3 - 5 years Tools and equipment 3 – 5 years Store and warehouse equipment 5 - 10 years Leasehold improvements 5 - 40 years Motor vehicles 5 years Gross property and equipment Less: accumulated depreciation Property and equipment, net $ Depreciation expense was $88,778 for the year ended December 31, 2010. Included in office and computer equipment is approximately $165,000 of assets that are not in use at December 31, 2010 but are anticipated being put to use in a future period. Intangible Assets In 2004, the Company acquired certain technologies used in the production of their Sterilid product for $187,000.The intellectual property is being amortized over 10 years which represents its economic useful life.Intangible asset is net of accumulated amortization of approximately $122,000 as of December31, 2010. 9 Advanced Vision Research, Inc. Notes to Consolidated Financial Statements Future amortization expense is as follows: Years ending December 31, Amount $ Total $ Impairment of Long-Lived Assets Long-lived assets include property and equipment and amortizable intangible assets. The carrying values of long-lived assets are reviewed for impairment whenever events or changes in business circumstances indicate that the carrying amount of an asset may not be recoverable. An asset impairment is recognized when the carrying value of the asset is not recoverable based on the undiscounted estimated cash flows to be generated by the assets.There were no asset impairments recorded in the year ended December 31, 2010. Revenue Recognition Revenues are generated from the sale of goods primarily to distributors and retailers.Sales to end users have not been material. Revenue from sales of products is recognized when (1)persuasive evidence of an arrangement exists, (2)delivery has occurred, (3)the sale price is fixed or determinable, and (4)collection of the related receivable is reasonably assured. The Company recognizes revenue from product sales when goods are delivered and/or when title and risk of loss pass to the customer. Allowances, which are recorded as a reduction to gross invoices and results in net revenue include cash discounts, in-store customer allowances, cooperative advertising, allowances, coupons and customer returns, which are all accounted for in accordance with ASC 605-15 (formerly Statement of Financial Accounting Standards No.48), “Revenue Recognition When right of Return Exists” and ASC 815-30 (formerly Emerging Issues Task Force Issue No. 01-09), “Accounting for Consideration Given by a Vendor to a Customer or Reseller of the Vendor’s Products”, are provided for at the time the revenue is recognized.The estimated redemption value of consumer coupons is recorded at the time the coupons are issued. Estimates of allowances are generally based on estimates of the quantity of customer sales, timing of promotional activities and forecasted costs for activities within the promotional programs, the amount of inventory in the channel and historical return rates. The estimates also take into account current trends in the retail industry and individual customer and product experience. Settlement of these liabilities sometimes occurs in periods subsequent to the date of the promotion activity. Unsettled amounts as of December31, 2010 are recorded as allowance for returns and promotions in the accompanying balance sheet. 10 Advanced Vision Research, Inc. Notes to Consolidated Financial Statements A summary of Gross Invoices and the related reductions which result in net revenue for the years ended December 31, 2010 is as follows: Year Ended December 31, Gross Invoices $ Less: Returns & Allowances Less: Advertising & Promotional Less: Coupons Net Revenue $ Shipping and Handling Charges Shipping and handling charges related to sales transactions are recorded as revenue when billed to customers in accordance with FASB ASC 605.Shipping and handling charges included in revenue were immaterial in 2010. Shipping and handling costs of approximately $617,000 are included in cost of sales for the year ended December31, 2010. Research and Development Research and development costs are expensed as incurred.These expenses include materials and charges which are directly attributable to research activities.Research and development expense for the year ended December31, 2010 was approximately $354,000 and are included in selling, general and administrative expense. Advertising and Promotional The Company has non-direct response advertising costs which are expensed as incurred.Advertising expense for the year ended December 31, 2010 was approximately $3,590,000. Comprehensive Income (Loss) Comprehensive income (loss) consists of two components, net income (loss) and other comprehensive income (loss).Other comprehensive income (loss) includes gains and losses that are recorded as an element of stockholders’ equity but are excluded from net income (loss).The Company does not have any items of other comprehensive income or loss. Income Taxes The Company, with consent of its stockholder, has elected under the Internal Revenue Code and the laws of the Commonwealth of Massachusetts to be a Corporate trust (AVR Business Trust) with a (Subchapter S) corporation (Advanced Vision Research, Inc.).In lieu of corporate income taxes, the stockholders of a corporate trust and a sub S corporation are taxed on their proportionate share of the Company's taxable income.Therefore, no provision or liability for federal income taxes has been included in the consolidated financial statements.There have been provisions for state income taxes in the consolidated financial statements for the Company's corporate trust and S corporation taxes in accordance with FASB ASC 740, Income Taxes.Under FASB ASC 740, the liability method is used in accounting for income taxes. 11 Advanced Vision Research, Inc. Notes to Consolidated Financial Statements Deferred tax assets and liabilities are recorded for entity level taxes based on differences between the financial reporting and tax basis of assets and liabilities, and are measured using the enacted tax rates in effect when the differences are expected to reverse. Valuation allowances are provided, if based upon the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. During 2006, the Financial Accounting Standards Board issued ASC740-10, “Accounting for Uncertainty in Income Taxes”; an Interpretation of ASC 740.ASC 740-10 prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return and also provides guidance on various related matters such as derecognition, interest and penalties, and disclosure. The Company adopted ASC740-10 on January1, 2009. As a result of adopting ASC 740-10, it was determined that no material cumulative effect adjustment was necessary to the opening balance of retained earnings as of January1, 2009. In general the previous three years’ tax returns remain subject to federal and state examination.The Company has reported no accrued interest or penalties related to uncertain tax positions as of December31, 2010. Any future interest or penalties will be classified as a component of its provision for income taxes. Concentration of Credit Risk and Off-Balance Sheet Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of cash, and accounts receivable. The carrying value generally represents fair value due to the short term nature of these investments. The Company places its cash in what management believes to be highly rated financial institutions and, consequently, such funds are subject to minimal credit risk. The Company has not experienced significant credit losses in such accounts and does not believe it is exposed to any significant credit risk on these funds. The Company provides credit in the normal course of business and generally does not require collateral from customers. The Company performs ongoing evaluations of its customers’ financial condition. The Company has no significant off-balance sheet risks such as foreign exchange contracts, option contracts, or other foreign hedging arrangements. The following table summarizes the number of customers that individually account for greater than 10% of net accounts receivable and their aggregate percentage of the Company’s net accounts receivable. The table also summarizes the number of customers that individually account for greater than 10% of gross revenues, and their percentage of the Company’s gross revenues. Revenues Accounts Receivable December 31, Customer A 36
